Per Curiam.

Appellant’s notice of appeal was filed with the court of appeals on May 1, 1986 and with this court on May 30, 1986. Appellant purports to appeal from a judgment of the court of appeals of April 8, 1986. However, that judgment was pursuant to a motion filed with the court of appeals which the court treated as a motion for reconsideration. Thus, the underlying judgment of the court of appeals was dated February 21, 1986 and appellant, not having timely filed his notice of appeal in this court, or in the court of appeals, from that judgment, in accordance with Rules I(Í)(A) and (B) of the Rules of Practice of the Supreme Court, the appeal is dismissed.

Judgment accordingly.

Moyer, C.J., Sweeney, Locher, Holmes, Douglas, Wright and H. Brown, JJ., concur.